Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “synchronizing the at least one electromyogram with an anatomy illustration; and displaying the synchronized anatomy animation and the at least one electromyogram” as set forth in claim 10 must be shown or the feature(s) canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauri et al (US 2015/0072326).

As per claim 1 Mauri et al discloses: A computer-implemented method, implemented by a computing system, the method comprising: receiving video data, and corresponding video timestamp data, of a subject performing functional movements; receiving electromyography data, and corresponding electromyography timestamp data, from an electromyograph attached to the subject performing the functional movements { [0030] The computer unit or processor 6 in turn has a signal synchronisation device 7, provided with means 8 for the generation of a single reference time signal (reference clock) for the acquisition of signals from electromyographic sensor 3 and from video sensor 5. It is hence provided to synchronise the acquisition of the two signals, through a time marker (timestamp) supplied by the reference clock, which is assigned to each data acquisition by each sensor.}; synchronizing the received electromyography data and the received video data using the received electromyography timestamp data and the received video timestamp data { [0024] The video signal `motion capture` and the electromyographic signal `EMG` are acquired and synchronised in time.}; generating at least one electromyogram from the synchronized electromyography data; and displaying the synchronized video data and the at least one electromyogram. { Figure 5 & [0061] As better shown in FIG. 5, in the runtime processing step, from the acquired signals the characterising information is extracted (feature1 , . . . , featureN) and then, based on the parameters saved during the calibration phase, a signal classification is performed to then be able to supply an output (control of an apparatus, control of a representation of an object on a display, processed statistic data, . . . ) suited to the specific application. }

As per claim 2 Mauri et al discloses: The computer-implemented method of claim 1, wherein the electromyograph is a surface electromyograph. { figure 3 & [0027] To the first acquisition section A belongs a garment 1 (band, sweater, wetsuit, trousers, etc. . . . ) provided with electrodes 2 and with a surface electromyographic acquisition card (SEMG) 3 . . . }

As per claim 11 Mauri et al depicts in figure 1B and discloses: A system comprising: at least one processor 9; and a memory 11 storing instructions that, when executed by the at least one processor 9, cause the system to perform a method comprising: receiving video data, and corresponding video timestamp data, of a subject performing functional movements; receiving electromyography data, and corresponding electromyography timestamp data, from an electromyograph attached to the subject performing the functional movements{ [0030] The computer unit or processor 6 in turn has a signal synchronisation device 7, provided with means 8 for the generation of a single reference time signal (reference clock) for the acquisition of signals from electromyographic sensor 3 and from video sensor 5. It is hence provided to synchronise the acquisition of the two signals, through a time marker (timestamp) supplied by the reference clock, which is assigned to each data acquisition by each sensor.}; synchronizing the received electromyography data and the received video data using the received electromyography timestamp data and the received video timestamp data{ [0024] The video signal `motion capture` and the electromyographic signal `EMG` are acquired and synchronised in time.}; generating at least one electromyogram from the synchronized electromyography data; and displaying the synchronized video data and the at least one electromyogram. { Figure 5 & [0061] As better shown in FIG. 5, in the runtime processing step, from the acquired signals the characterising information is extracted (feature1 , . . . , featureN) and then, based on the parameters saved during the calibration phase, a signal classification is performed to then be able to supply an output (control of an apparatus, control of a representation of an object on a display, processed statistic data, . . . ) suited to the specific application. }

As per claim 12 Mauri et al discloses: The system of claim 11, wherein the electromyograph is a surface electromyograph. { figure 3 & [0027] To the first acquisition section A belongs a garment 1 (band, sweater, wetsuit, trousers, etc. . . . ) provided with electrodes 2 and with a surface electromyographic acquisition card (SEMG) 3 . . . }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mauri et al (US 2015/0072326) in view of Han et al (US 2013/0178289).

As per claims 3 and 13 Mauri et al discloses: The computer-implemented method of claim 2, wherein the electromyograph comprises a first electromyograph, wherein the electromyography data and electromyography timestamp data received from the first electromyograph comprises electromyography data representing electrical activity produced by at least one proximal muscle { Figure 1B & [0053] The information from the sensors of the two acquisition sections A and B, and possibly from the other sensors (but at least from the GSR sensor), are subsequently merged, in the processing unit for the subsequent extraction of information concerning the user's actions, due to the fact that all the acquisitions by any sensor refer--as stated--to a single time clock (timestamp). It is hence possible to determine if, for example, a user is making an isometric effort (i.e. an action even without specific movement) or even if a plurality of movements performed with the same velocity and acceleration components require different muscle efforts, as for example in the case of a lifting exercise, which is performed with the same velocity and accelerations but with different loads (=weights).}

As per claims 4 and 14 Mauri et al discloses: The computer-implemented method of claim 3, wherein the electromyograph further comprises a second electromyograph, wherein the electromyography data and electromyography timestamp data received from the second electromyograph comprises electromyography data representing electrical activity produced by at least one [0043] Electrodes 2 are connected to the electromyographic acquisition card 3, which in turn may be contained in a garment. The system may comprise multiple acquisition cards and multiple electrodes & [0044] FIG. 6 shows, in an exemplifying manner, seven diagrams of signals acquired over time, the first three referring to three different channels of the electromyographic sensors and the subsequent four referring to the video sensors.  Also see [0053] }

As per claim 16 Mauri et al discloses: A method of strength training, the method comprising: activating a target proximal muscle { [0084] While a user performs a physical exercise at a muscle training machine, a video device acquires the image of the moving skeleton; at the same time a series of electrodes embedded in the user's training outfit acquires a series of signals on multiple respective channels, for example in correspondence of the arm muscles, the back muscles and the shoulder muscles.  } and a [0080] In gyms or in the physiotherapy field, the system is capable of comprising the kinematics and the dynamics of a user's actions and of guiding said user towards the correct execution of the sport gesture, correcting the position thereof, execution time and the correct use of the body, in order to improve both the technique and the user's wellbeing or to guide the user independently, hence without the help of an expert (for example a physiotherapist), in the correct execution of post-traumatic rehabilitation exercises.}; wherein the at least one electromyogram is generated from electromyography data received from a first surface electromyograph and electromyography data received from a second surface electromyograph; wherein the electromyography data received from the first surface electromyograph comprises electromyography data representing electrical activity produced by the target proximal muscle { [0043] Electrodes 2 are connected to the electromyographic acquisition card 3, which in turn may be contained in a garment. The system may comprise multiple acquisition cards and multiple electrodes & [0044] FIG. 6 shows, in an exemplifying manner, seven diagrams of signals acquired over time, the first three referring to three different channels of the electromyographic sensors and the subsequent four referring to the video sensors.  Also see [0053] }; wherein the electromyography data received from the second surface electromyograph comprises electromyography data representing electrical activity produced by the [0024] The video signal `motion capture` and the electromyographic signal `EMG` are acquired and synchronised in time.} from the first and second surface electromyographs. { figure 3 & [0027] To the first acquisition section A belongs a garment 1 (band, sweater, wetsuit, trousers, etc. . . . ) provided with electrodes 2 and with a surface electromyographic acquisition card (SEMG) 3 . . . }

Regarding claims 3-4 and 16-20 Mauri et al is silent as to:  a distal muscle and muscle selected from a group consisting of: transverse abdominis, multifidus, diaphragm, pelvic floor, gluteus medius, gluteus minimis, lower trapezius, suprasinatus, infraspinatus, teres minor, and subscapularis, as well as, upper trapezius , deltoid,  erector spinae or hamstring (aka semitendinosus, semimembranosus, and biceps femoris).  With respect to claims 3-4 and 16-20 Han et al discloses:  muscle selected from a group consisting of: transverse abdominis, multifidus, diaphragm, pelvic floor, gluteus medius, gluteus minimis, lower trapezius, suprasinatus, infraspinatus, teres minor, and subscapularis, as well as, upper trapezius , deltoid,  erector spinae or hamstring (aka semitendinosus, semimembranosus, and biceps femoris) { [pages 20-21] Table 70 }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the computer-implemented method of Mauri et al utilizing  a distal muscle and muscle selected from a group consisting of: transverse abdominis, multifidus, diaphragm, pelvic floor, gluteus medius, gluteus minimis, lower trapezius, suprasinatus, infraspinatus, teres minor, and subscapularis, as well as, upper trapezius , deltoid,  erector spinae or hamstring (aka semitendinosus, semimembranosus, and biceps femoris) as taught by Han et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to  provide a computer-implemented method utilizing a distal muscle and muscle selected from a group consisting of: transverse abdominis, multifidus, diaphragm, pelvic floor, gluteus medius, gluteus minimis, lower trapezius, suprasinatus, infraspinatus, teres minor, and subscapularis, as well as, upper trapezius , deltoid,  erector spinae or hamstring (aka semitendinosus, semimembranosus, and biceps femoris) as to provide the method with a plethora of more muscles to obtain electromyography data and video data.

As per claim 5 Mauri et al discloses: The computer-implemented method of claim 4, wherein receiving the electromyography data and the corresponding electromyography timestamp data comprises receiving electromyography data and electromyography timestamp data from both the first and second electromyographs. { Figure 6, [0030], [0044] & [0053] }

As per claims 6 and 15 Mauri et al discloses: The computer-implemented method of claim 5, wherein receiving the electromyography data and the corresponding electromyography timestamp data further comprises aggregating the electromyography data and the electromyography timestamp data received from the first and second electromyographs. { [0031] Moreover, according to the invention, with analysis and processing means 9 an artificial intelligence application is associated (artificial intelligence methods and tools are typically "machine learning", ANN, SVM, HMM etc.). As an artificial intelligence application an expert system 10 may be used, for example, that is a computer system capable of reproducing the performances of one or more people experienced in a certain field of activity, comprising an inferential motor by which, to the data coming from the analysis and processing means 9, deductive rules suitably stored in a database 11 are applied. }

As per claim 7 Mauri et al discloses: The computer-implemented method of claim 6, wherein each of the first and second electromyographs comprises a plurality of electrodes. { [0043] As a preliminary matter, electrodes 2 which serve to pick up the electric signal issued by the muscles during the operation thereof are positioned on the user's body part in question. Electrodes 2, which in the case shown are contained in a garment, might also be applied directly onto the user's skin without the aid of a garment. Electrodes 2 are connected to the electromyographic acquisition card 3, which in turn may be contained in a garment. The system may comprise multiple acquisition cards and multiple electrodes. }

As per claim 8 Mauri et al discloses: The computer-implemented method of claim 7, wherein displaying the synchronized video data and the at least one electromyogram comprises adding the at least one electromyogram to the synchronized video data. { [0061] As better shown in FIG. 5, in the runtime processing step, from the acquired signals the characterising information is extracted (feature1 , . . . , featureN) and then, based on the parameters saved during the calibration phase, a signal classification is performed to then be able to supply an output (control of an apparatus, control of a representation of an object on a display, processed statistic data, . . . ) suited to the specific application. & [0074] Vice versa, in case a video signal is obtained which highlights a body movement which should result--based on the information stored in the database and interpreted with the inferential motor of expert motor 10--from the activation of one or more muscle groups, but the electromyographic signal should not detect such activation, the apparatus may be able to change in real time, for each channel of the electromyographic sensor, the gain thereof, in order to obtain a correct display of the electromyographic signal. See also [0030] }

As per claim 10 Mauri et al discloses: The computer-implemented method of claim 7, further comprising synchronizing the at least one electromyogram with an anatomy illustration; and displaying the synchronized anatomy animation and the at least one electromyogram. { [0077] In this context, by the term skeleton a representation of the user's body and of the interaction thereof with the system, in qualitative and quantitative terms, is meant to be designated: typically, the skeleton is a representation which includes, in addition to a geometric image of the user's body, also the relative movements, efforts, fatigue conditions, errors and other user conditions. The skeleton representation may be supplied with an interface which may be graphic (video), audio (speaker) or tactile. }

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mauri et al (US 2015/0072326) in view of Han et al (US 2013/0178289) as applied to claims 3-8 above, and further in view of Meer et al (US 2017/0181644).

As per claim 9 Mauri et al discloses: The computer-implemented method of claim 7, wherein the electromyography data, the electromyography timestamp, the video data, and the video timestamp data are [0030] The computer unit or processor 6 in turn has a signal synchronisation device 7, provided with means 8 for the generation of a single reference time signal (reference clock) for the acquisition of signals from electromyographic sensor 3 and from video sensor 5. It is hence provided to synchronise the acquisition of the two signals, through a time marker (timestamp) supplied by the reference clock, which is assigned to each data acquisition by each sensor.}  Regarding claim 9 Mauri et al is silent as to: data received by wireless communication.  With respect claim 9 Meer et al discloses: The computer-implemented method of claim 7, wherein the electromyography data, the electromyography timestamp, the video data, and the video timestamp data are received by wireless communication.  { [0039] The device 800 includes communication transceivers 802 that enable wired and/or wireless communication of device data 804 with other devices. The device data 804 can include any of the heart data that is detected and/or determined by any one or more of the electromyography (EMG) system 120, the electrocardiogram (ECG) system 122, and the photoplethysmogram (PPG) system 124. Additionally, the device data can include any type of audio, video, and/or image data. Example transceivers include wireless personal area network (WPAN) radios compliant with various IEEE 802.15 (Bluetooth™) standards, wireless local area network (WLAN) radios compliant with any of the various IEEE 802.11 (WiFi™) standards, wireless wide area network (WWAN) radios for cellular phone communication, wireless metropolitan area network (WMAN) radios compliant with various IEEE 802.15 (WiMAX™) standards, and wired local area network (LAN) Ethernet transceivers for network data communication. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to computer-implemented method of Marui et al with data transferred via wireless communication as taught by Meer et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to transfer data via wireless communication to eliminate the need for cumbersome wires between devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd